             Case 1:20-cr-00179-DLC Document 107
                                             105 Filed 05/12/20 Page 1 of 1

                                                      Esere J. Onaodowan, Esq.
                                                     eonaodowan@eocdlaw.com                   . .                  . .
                                                                                        t 646 375 2119 c 718 427 3139
                                                      46
                                                       375 2119
                                                     Christine E. Delince, Esq.
                                                     cdelince@eocdlaw.com                     . .
                                                                                        t 646 375 2117             . .
                                                                                                             c 917 238 9332




                                                                       May 12, 2020


VIA ECF
The Honorable Robert W. Lehrburger
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007


        RE:      United States v. Prince Uko, et al 20 Cr. 179 (DLC)
                 Bail conditions

Dear Judge Lehrburger:

        I represent Mr. Victor Ahaiwe in the above referenced matter. Pursuant to Mr. Ahaiwe’s bail
conditions as set forth in Document #72, we are in the final stages of organizing the remaining two
financially responsible co-signers. I write to respectfully request a two-week extension of time until May
26, 2020 to secure the signatures of the final two financially responsible co-signers to the bond.

      I have spoken with the Government and the Government has no objection to my request.
Accordingly, Your Honor’s immediate attention is greatly appreciated.

        I appreciate Your Honor’s consideration.


                                                                       Respectfully submitted,



                                                                       Esere J. Onaodowan, Esq.

Attachment

CC via email: AUSA Jun Xiang                                           05/12/2020




116 West 23rd Street, 5th Fl, NY 10011 f 646 677 6918 w eocdlaw.com facebook.com/OnaodowanDelince twitter.com/OandDLaw
